Exhibit 10.4

Inspire Pharmaceuticals, Inc.

4222 Emperor Boulevard, Suite 200

Durham, North Carolina 27703-8466

September 11, 2007

R. Kim Brazzell, Ph.D.,

127 Grande Ave

Morrisville, North Carolina 27560

Re: Amendment of Agreement dated August 2, 2004

Dear Kim:

I am writing this letter in relation to the Agreement (the “Agreement”) dated
August 2, 2004 by and between you and Inspire Pharmaceuticals, Inc. (the
“Company”), relating to change in control severance arrangements. As you may
recall, the Agreement is automatically extended on an annual basis unless notice
is provided at least 6 months prior to the anniversary of the termination date
of the initial one-year term under the Agreement.

The Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) has reviewed the existing change of control agreements
between the Company and each of its executive officers and well as current
trends relating to change of control arrangements for executive officers. As
part of that review, the Compensation Committee has reviewed change of control
arrangements made by other companies and has received input and recommendations
from an independent third-party compensation consultant. As a result, the
Compensation Committee has determined that it is in the best interest of the
Company and its stockholders to prepare and implement a new change in control
severance policy to be effective March 29, 2008, which is the date of
termination of the change in control severance agreements between the Company
and most of its executive officers.

In relation to such plan, the Compensation Committee intends to inform the other
executive officers that their change of control severance agreements will expire
on March 29, 2008, in accordance with the terms of their respective agreements.
Your Agreement does not expire on March 29, 2008, but rather on a different
timetable associated with the date you initially entered into the Agreement.

Notwithstanding Section 2 of the Agreement, the Compensation Committee, on
behalf of the Company, requests that you agree to amend the term of the
Agreement so that it expires on March 29, 2008. Please acknowledge your
agreement to such amendment by signing and dating this letter in the space
provided below. Except as set forth in this letter with respect to the term of
the Agreement, the Agreement shall remain in effect in accordance with its
terms.



--------------------------------------------------------------------------------

Sincerely, By:  

/s/ Richard S. Kent

  Richard S. Kent, M.D.,   Chairman, Compensation Committee

Acknowledged and Agreed:

 

/s/ R K Brazzell

R. Kim Brazzell, Ph.D.

Dated: September 12, 2007

cc: Kenneth B. Lee, Chairman of the Board